NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THE EVA CLAIRE CORPORATION, a      )
Florida Corporation,               )
                                   )
             Appellant,            )
                                   )
v.                                 )            Case No. 2D18-450
                                   )
MID-CONTINENT CASUALTY COMPANY, )
a Foreign Corporation,             )
                                   )
             Appellee.             )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Trenton H. Cotney, Brian K. Oblow, Marci E.
Britt and Daniel R. Auerbach of Cotney
Construction Law, LLP, Tampa, for
Appellant.

Maureen G. Pearcy, Ronald L. Kammer
and Pedro E. Hernandez of Hinshaw &
Culbertson, LLP, Coral Gables, for
Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.